Case 4:21-cr-00002-BJB-HBB Document 139 Filed 09/09/21 Page 1 of 3 PageID #: 492




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION
                    CRIMINAL ACTION NO. 4:21-CV-00002-BJB-HBB-8

 UNITED STATES OF AMERICA                                                            PLAINTIFF


 VS.


 JAMES ANTONIO SMITH                                                               DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

        Before the Court is the motion of Defendant James Antonio Smith for release from custody,

 (DN 134). The United States has filed a Response in opposition (DN 138).

        Smith is charged with conspiracy to possess with intent to distribute methamphetamine and

 conspiracy to possess with intent to distribute fentanyl (DN 24). On March 29, 2021 the

 undersigned conducted a detention hearing (DN 104). At the conclusion of the hearing, the

 undersigned found that the presumption in favor of detention had not been overcome, and Smith

 posed a danger to the community for which no condition or combination of conditions could

 adequately address (Id.). Smith was lodged in the Henderson County Detention Center (see

 DN 117). On May 14, 2012 Smith filed a motion requesting to be transferred to another detention

 facility, arguing that HCDC lacked adequate facilities for him to collaborate with his attorney in

 preparing his defense (Id.). The undersigned granted the motion (DN 124). The United States

 Marshal’s Service subsequently transferred Smith to the Grayson County Detention Center.

        In his present motion, Smith contends that he suffers from hypertension and debilitating

 headaches (DN 134 p. 2). He further asserts that the was transported to the hospital on July 12,

 2021, for chest pain radiating down his left arm, weakness in that arm, and blurred vision (Id.).
Case 4:21-cr-00002-BJB-HBB Document 139 Filed 09/09/21 Page 2 of 3 PageID #: 493




 He was admitted and later discharged on July 19, 2021 (Id.). He states he was again hospitalized

 on August 4, 2021 (Id.). He states he has been advised by hospital staff that he needs to follow up

 with a neurologist and a cardiologist (Id.). While a follow up with a neurologist was scheduled,

 he was not aware of any follow up with a cardiologist having been scheduled (Id.). He also notes

 that, although he has been vaccinated for Covid-19, social distancing is not an option in jail and,

 in conjunction with his underlying health issues, places him at greater risk of serious complications

 should he contract Covid-19 (Id.). He further complains that, because of crowded conditions in

 his cell, he sleeps on the floor with ear plugs and has sometimes missed the early morning

 medication distribution as a result of the jail staff not waking him (Id. at p. 2-3). He requests, in

 light of his change of circumstances from his medical condition, that he be released from custody,

 with conditions, so that he can more readily schedule medical appointments and have access to

 medication (Id. at p. 3).

                                           DISCUSSION

        Smith’s motion is construed as a request for his detention hearing be reopened. “The

 hearing may be reopened, before or after a determination by the judicial officer, at any time before

 trial if the judicial officer finds that information exists that was not known to the movant at the

 time of the hearing and that has a material bearing on the issue of whether there are conditions of

 release that will reasonably assure the appearance of such person as required and the safety of any

 other person and the community.” 18 U.S.C. 3142(f).

        Here, Smith has not demonstrated that there is a change in condition which materially

 affects the risk of harm he poses to the community. He is receiving the recommended medical

 care and medications. The medical documentation he submitted in support of his motion does not

 establish the existence of a medical condition for which treatment cannot reasonably be provided



                                                  2
Case 4:21-cr-00002-BJB-HBB Document 139 Filed 09/09/21 Page 3 of 3 PageID #: 494




 while incarcerated (DN 134-1). He has not submitted an affidavit or testimony from a physician

 establishing the need for particular medical treatment and that such treatment cannot be provided

 to him while incarcerated.

        To the extent that Smith finds the medical care deficient, “an inmate’s conditions of

 confinement are immaterial to the issue of whether he is a danger to the community and/or risk of

 flight. If [a defendant] is not getting proper medical care . . . he has remedies available to him,

 including grievances or ultimately bring suit against the facility.” United States v. Keller,

 No. 07-40016-FDS, 2008 U.S. Dist. LEXIS 103848, *9-10 (D. Mass. Aug. 4, 2008); see also

 United States v. Crowe, No. 1:20-CR-00030-GNS-1, 2021 U.S. Dist. LEXIS 123210, at *2-3

 (W.D. Ky. June 30, 2021).

                                              ORDER

        WHEREFORE, the Defendant’s motion for release from custody (DN 134) is DENIED

 WITHOUT PREJUDICE.




                       September 9, 2021




        Copies:        Counsel of Record

         T/C: 0/07




                                                 3
